    Case 9:19-mc-81181-WM Document 31 Entered on FLSD Docket 09/19/2019 Page 1 of 1




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTR ICT OF FLOR IDA

                                    CASE NO . 9:19-m c-81181-W M
M inalkum arPatel,eta1.

                                                                       FILED BY H EE                    D c.
                                                                                                         .
                                      Plaintiff ts),
          VS .                                                                  sEF 18 2210
UnitedStatesofAm erica                                                         ANGEI.A E. NOBLE
                                                                              CLEBK U
                                                                              s       S DIST.C'E
                                      Defendant (s) .                           o.oFFkà.-w.p.s.
                                                                                .


                                                   /
                                             RELEASE OF EXHIBITS

               The undersigned hereby acknowledges receipt of exhibit ts)
          listed below for the following reason ls):

                          Guns, jewelry, currency, drugs, explosives
                          Item Nos.                                                       .

                          Oversize records (larger than 101. x
                          Item Nos.
                          Stored by Records Section in :              M'
                                                                       iami         e'
                                                                                     zL           w:B

                          Other (Explain): PlaintiffsHearingExhibitsDE (26J:1




                  Attachments                       signature:                zt-pe           zê z..cp
                   (Exhibit list, Crder of Court)
                                                    Print Name: M zl
                                                                   - >- .
                                                                                      6 3,4n .=r > a
                                                    AgencyorFirm:JIQ>:N#r z-1-<Nzr 4w)
                                                    Address:#./.+x zw g >z.< g ;g8>A          .
          Exhibits Released by :

             6
                    Deputy Clerk)                   Tezephone,       z3 7zr,-r eF >
                                                    oate:    ô      z F k oz
           ORIGINAV - Court File
           cc: Records Section
               courtroom Deputy
               Counsel of Record
